ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Network Global Logistics, LLC                    ) ASBCA No. 62345
                                                 )
Under Contract No. HT0014-16-P-1530              )

APPEARANCE FOR THE APPELLANT:                       Christopher S. Young, Esq.
                                                     Business & Technology Law Group
                                                     Columbia, MD

APPEARANCES FOR THE GOVERNMENT:                     Erik A. Troff, Esq.
                                                     Deputy General Counsel
                                                    James A. Douglas, Esq.
                                                     Trial Attorney
                                                     Defense Health Agency
                                                     Falls Church, VA

                                 ORDER OF DISMISSAL

       Appellant filed its notice of appeal and complaint on January 6, 2020. Between
January 30, 2020 and May 29, 2020, the government made five unopposed requests for
extensions of time to file its answer and Rule 4 file to allow the parties an opportunity to
resolve the appeal. The Board granted all of those requests.

        On June 26, 2020, the government requested a 60-day stay of proceedings. On
June 29, 2020, the Board sought appellant’s views on the requested stay. Appellant did
not respond to that Order, nor to a July 14, 2020 Order directing it to respond to the
June 29, 2020 Order. The Board subsequently found that the government’s request was
reasonable and granted the 60-day stay. The Board also directed the parties to submit a
status report at the stay’s conclusion. Neither party submitted status reports, and when
reminded by the Board that the reports were overdue, the government requested that the
appeal be dismissed and appellant requested that the Board allow the appeal to “remain
open” until the appeal could be resolved.

        On October 22, 2020, the Board held a conference call with counsel for both
parties. At the conclusion of that call, counsel agreed that they would continue
attempting to resolve the appeal, and were directed to inform the Board of the status of
their discussions within 30 days. On November 23, 2020, the government provided the
Board with what it termed a “joint status report.” In that report, the government stated
that appellant’s counsel had authorized it to inform the Board that appellant “has not
responded to its counsel’s repeated attempts to make contact, and ‘seems not to be
interested in taking action on this matter.’”

       Board Rule 17, Dismissal or Default for Failure to Prosecute or Defend, states in
part the following:

              Whenever the record discloses the failure of either party to
              file documents required by these Rules, respond to notices or
              correspondence from the Board, comply with orders of the
              Board, or otherwise indicates an intention not to continue the
              prosecution or defense of an appeal, the Board may, in the
              case of a default by the appellant, issue an order to show
              cause why the appeal should not be dismissed with prejudice
              for failure to prosecute.

         On December 1, 2020, the Board directed appellant to show cause why the appeal
should not be dismissed with prejudice for lack of prosecution. Appellant was advised
that if it did not respond to that Order by December 22, 2020, the Board intended to
dismiss this appeal with prejudice with no further notice to the parties. Appellant did not
respond to the December 1, 2020 Order. Accordingly, the appeal is dismissed with
prejudice under Board Rule 17.

       Dated: January 6, 2021



                                                  JOHN J. THRASHER
                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur                                         I concur



 RICHARD SHACKLEFORD                              CRAIG S. CLARKE
 Administrative Judge                             Administrative Judge
 Vice Chairman                                    Armed Services Board
 Armed Services Board                             of Contract Appeals
 of Contract Appeals




                                             2
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62345, Appeal of Network Global
Logistics, LLC, rendered in conformance with the Board’s Charter.

       Dated: January 7, 2021




                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             3